Citation Nr: 0828324	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for condyloma acuminatum 
(claimed as infections, genital area) to include as due to 
herbicide exposure.

2. Entitlement to service connection for depression to 
include as due to herbicides exposure.

3. Entitlement to service connection for sterility to include 
as due to herbicide exposure.

4. Entitlement to service connection for hypertension to 
include as due to herbicide exposure.

5. Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder ("PTSD"), currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from  rating actions by the Jackson, 
Mississippi Regional Office ("RO") of the Department of 
Veterans Affairs ("VA"). Claims for service connection for 
condyloma acuminatum (claimed as infections, genital area), 
depression, sterility and hypertension (all claimed as a 
result of exposure to herbicides) were denied by the RO in 
September 2005. The veteran's claim for an increased initial 
rating for PTSD was last denied in February 2005.

This case was previously before the Board in an August 2007. 
The Board then remanded the claim for additional development, 
including associating the veteran's outstanding Social 
Security Administration (SSA) records with the claims file. 
Such development has been completed and the case is ready for 
appellate review.   


FINDINGS OF FACT

1. Condyloma acuminatum is not causally or etiologically 
related to service, to include as due to herbicide exposure.

2. Depression is a symptom of service connected PTSD. 

3. The medical evidence does not show that the veteran is 
sterile. 

4. Hypertension is not causally or etiologically related to 
service, to include as due to herbicide exposure.

5. The veteran's PTSD symptoms include depression, unusual 
affect, nightmares, impaired speech, and isolation. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for condyloma acuminatum have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2. Because a grant of service connection for depression would 
constitute compensation for a manifestation of presently 
service-connected PTSD, a grant of service connection would 
constitute improper pyramiding and is prohibited by law. 38 
C.F.R. § 4.14 (2007).

3. The criteria for the establishment of service connection 
for sterility have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4. The criteria for the establishment of service connection 
for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5. The criteria for an evaluation of 50 percent for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2004, 
January 2005, March 2005, June 2006, and September 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The June 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decisions in February and September 2005, the 
Board finds this timing error non-prejudicial since the 
veteran was afforded an opportunity to respond in light of 
this notice before issuance of the April 2008 Supplemental 
Statement of the Case (SSOC). See Sanders v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).


Regarding the veteran's claim for an increased rating for 
PTSD, although the veteran has not been provided with timely 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issues of earlier effective date and the 
recent Court precedent in Vazquez, supra., the claims of 
earlier effective date and increased rating are downstream 
issues from the grant of service connection for PTSD. 
Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel 
has held that no VCAA notice is required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002). The Board is bound by the General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed. 
Reg. 25180 (May 5, 2004).

In sum, any notice deficiency in this case does not affect 
the essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify. 
See Sanders, supra.; Simmons, supra.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and private medical records are associated 
with the claims file. Additionally, the veteran was afforded 
a VA examination in connection with his PTSD claim. The 
veteran was not afforded a VA examination for any of his 
claimed disorders for service connection. 

The Board finds that a VA examination is not necessary for 
any of the claimed disorders since there is no medical 
evidence suggesting that these disorders may be etiologically 
related to his active service. Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003). The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.




Service connection for condyloma acuminatum, sterility, 
hypertension and depression to include as due to herbicide 
exposure

The preponderance of the competent medical evidence is 
against a finding of service connection for condyloma 
acuminatum, sterility, hypertension and depression, all to 
include as due to herbicide exposure. The claims will be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for certain chronic diseases, such as an 
organic disease of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The veteran had active service in Vietnam as reflected by his 
receipt of a Vietnam Service Medal. 

Nevertheless, a grant of service connection on a presumptive 
basis is not appropriate. VA laws and regulations do not 
provide presumptive service connection for condyloma 
acuminatum, sterility, hypertension, or depression. See 38 
C.F.R. § 3.309(e). Thus, these disorders are not presumed to 
have been caused by exposure to herbicides used in Vietnam.

However, the veteran is not precluded from establishing 
service connection with medical evidence that demonstrates a 
relationship between his claimed disorders and service, 
including exposure to Agent Orange, with the submission of 
competent medical evidence. Combee v. Brown, 34 F. 3d. 1039 
(Fed. Cir. 1994). 

The veteran's service medical records show that he was 
treated for isolated cases of condyloma acuminatum and 
suspected gonorrhea. The veteran's separation examination 
report, dated May 1968, does not show any clinical findings 
or complaints of any chronic disease related to the in-
service treatment. 


With regard to condyloma acuminatum, service medical records 
reflect that the veteran was treated for an isolated case of 
condyloma acuminatum and in another incident was treated for 
a suspected case of gonorrhea. At the November 2006 Travel 
Board hearing, the veteran stated that he noticed a genital 
rash during active service and the rash periodically 
reappears. He contends that it is related to herbicide 
exposure due to its occurrence after his Vietnam service.

The medical evidence does not show any etiological link 
between the veteran's condyloma acuminatum and herbicide 
exposure or any other incident of active service. The veteran 
was advised of the need to submit medical evidence 
demonstrating a current disorder and a nexus between a 
current disorder and service by way of the January 2005 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. 

While the veteran is clearly of the opinion that he has a 
current skin disorder that is related to service, as a 
layperson, the veteran has not provided competent medical 
evidence to support his contention - a contention that 
requires competent medical opinion. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Competent medical evidence is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
Since there is no competent medical evidence establishing an 
etiological link between the veteran's condyloma acuminatum 
disorder and any incident of his active service, including 
herbicide exposure, the claim will be denied.  

The veteran also seeks service connection for depression as a 
result of herbicide exposure. The veteran is in receipt of 
service connection for PTSD and rated under the General 
Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. As 
depression has been linked to PTSD (i.e., it is the same 
disorder), a rating for depression would necessitate use of 
the same rating formula for PTSD. The anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided. In Esteban v. Brown, 6 
Vet. App. 259 (1994), the United States Court of Appeals for 
Veterans Claims (hereinafter Court) held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which had a 
rating criterion the same as another. The Court held that the 
disorders were to be rated separately under 38 C.F.R. § 4.25, 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14. Esteban, at 261. The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions." Id. at 262. 

In this instance, the Board finds that the veteran's 
depression symptomatology is the same as his PTSD 
symptomatology. Thus, a separate rating for depression would 
violate the pyramiding provisions of 38 C.F.R. § 4.14.    

Regarding sterility, at the November 2006 Travel Board 
hearing, the veteran reports that a physician told him that 
he may be sterile as a result of herbicide exposure. The 
veteran stated that he was treated for this disorder in the 
1970s. A Kenosha Memorial Hospital medical report, dated 
January 1976, shows that a semen analysis was conducted as 
part of treatment for prostatitis. This hospital report does 
not contain an interpretation of the results. Subsequent 
Kenosha Memorial Hospital medical records show that the 
veteran's sperm count was tested in December 1979 and found 
to be fair to good. 

Although throughout the record the veteran has reported being 
sterile, the available medical evidence does not support his 
assertion. Additionally of note, in his compensation 
application, the veteran reported having a son born in April 
1972, shortly after his presumed incidents of herbicide 
exposure. 

The competent medical evidence does not show that the veteran 
is sterile as he reports. It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful 
claim of service connection. In the absence of proof of a 
present disability, there is no valid claim presented. See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect."). 
Since the competent medical evidence of record does not 
reflect a current disability, the claim must be denied.

Finally, the veteran claims service connection for 
hypertension, including as due to herbicide exposure. The 
veteran's service medical records do not show any findings 
for hypertension. While VA treatment records reflect that the 
veteran currently has hypertension, there is no medical 
evidence suggesting that the veteran's hypertension is 
etiologically related to his active service, including 
herbicide exposure. 

As mentioned supra, the veteran was advised of the need to 
submit medical evidence demonstrating a current disorder and 
a nexus between a current disorder and service by way of the 
January 2005 letter from the RO to him, but he has failed to 
do so. A claimant has a responsibility to present and support 
a claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the letter of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. Since 
there is no competent medical evidence establishing an 
etiological link between the veteran's hypertension and any 
incident of his active service, including herbicide exposure, 
the claim will be denied.  
 
Increased rating for PTSD currently evaluated as 30 percent 
disabling
  
The veteran contends his PTSD symptoms approximate a rating 
in excess of 30 percent. The medical evidence is at least in 
equipoise as to whether the veteran's PTSD symptoms 
approximate the criteria for a 50 percent rating under 
Diagnostic Code 9411. A rating of 50 percent will be granted 
for the veteran's service connected PTSD. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

A claim for a higher rating when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The following General Rating Formula for Mental Disorders is 
used in evaluating the veteran's disorder:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders

GAF scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).

Global Assessment of Functioning Scale: 60 - 51 Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers); 50 - 41 Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (2006) (the 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale).

In a February 2005 RO decision, the veteran was granted 
service connection for PTSD and assigned a 30 percent rating. 
At the November 2006 Travel Board hearing, the veteran 
reported experiencing nightmares and flashbacks. He stated 
that he does not like to leave his house. 
The medical record reflects a range of severity of the 
veteran's PTSD symptoms. For instance, a VA examination 
report, dated February 2004 showed that the veteran did not 
report symptoms sufficient for a PTSD diagnosis and was noted 
to have a GAF of 80. The examiner commented that the veteran 
held a job for 31 years and his relationship problems stemmed 
from other sources. However, the examiner stated that if the 
veteran's disorder deteriorated, his PTSD may become more 
prominent to warrant a PTSD diagnosis and treatment. In 
contrast, VA treatment records from December 2004 reflect 
that the veteran was diagnosed with an adjustment disorder as 
result of moving from Wisconsin to Mississippi. Despite 
having an appearance, speech, mood, and affect within normal 
limits and denying any suicide thoughts or hallucinations, 
the examiner assessed a GAF of 55.  

VA treatment notes, dated May 2004, show that the veteran 
reported experiencing hallucinations and thoughts of self-
mutilation. The examiner noted an unusual affect. 

The veteran was afforded a May 2005 VA PTSD examination. At 
the examination, the veteran reported having flashbacks and 
nightmares about his combat experiences in Vietnam. His 
stated symptoms included: insomnia, avoidance of crowds, 
depressed mood and outlook, solitary preferences, and 
feelings of guilt. He reported the nightmares occurring 
approximately four times a week, while the other symptoms 
occurred on a daily basis. The veteran's appearance and 
memory was found to be normal. However, the examiner noted 
that the veteran had a guarded affect and slow, deliberate 
speech. There was no evidence of psychosis. The examiner 
diagnosed PTSD and assigned a GAF score of 65 to reflect the 
moderate impairment in social and industrial functioning. 

Private medical records from S.R., MD reflect treatment for 
PTSD. However, these records do not show that the veteran 
experience symptoms that are more severe than recorded in the 
VA treatment notes and examination reports. For instance, an 
November 2004 treatment note shows that the veteran did not 
report experiencing any hallucinations or homicidal ideation. 
S.R., MD diagnosed the veteran with major depression and 
PTSD. S.R., MD also submitted a June 2006 letter stating that 
due to the veteran's deteriorating disorder, it was necessary 
to increase his medication. 

The veteran submitted a letter from his friend, dated October 
2005, regarding his observations of the veteran's mental 
disorder. His friend stated that at a school reunion the 
veteran expressed his anger about his horrific experiences in 
Vietnam and treatment while in the Army. His friend also 
noted that he served as a combat medic in Vietnam and was 
personally familiar with PTSD. In his opinion, he reported 
that the veteran had severe PTSD. 

While the veteran's friend is reported to have been a combat 
medic, there is no showing that he is qualified to render a 
competent opinion as to the degree of impairment from a 
psychiatric disorder. Therefore, both the veteran's friend 
and the veteran may only provide competent lay evidence. 
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994). Thus, the Board will only 
consider the account of observed symptoms noted in the 
friend's October 2005 letter as competent evidence. 

Most recently, VA treatment notes from 2006 show regular 
counseling visits. The treatment notes primarily address the 
veteran's experiences of grief after the death of his spouse 
and mother. He reported experiencing increased depression and 
anxiety. 

At the November 2006 Travel Board hearing the veteran 
reported experiencing nightmares, flashbacks, and discomfort 
on hearing noises. He felt isolated and angry because of his 
disorder. The veteran noted that his physician told him his 
PTSD has increased in severity. 

Finally there are Social Security Administration (SSA) 
records pertaining the veteran's PTSD. An SSA mental health 
evaluation, dated August 2004, showed that the veteran was 
diagnosed with a single episode of major depression that was 
moderate along with PTSD features. The veteran was also noted 
to have a cannabis dependence. The examiner noted mild 
psychomotor retardation and unusual affect of superficial 
smiles to hide depressive symptoms. He concluded that the 
veteran would have difficulty competing in the workplace in 
his current mental state. Additionally, S.A., MD submitted a 
letter to SSA noting that the veteran has major depression 
and despite treatment, the veteran continues to have 
significant symptoms. 

After resolving the benefit of the doubt in favor of the 
veteran, the medical evidence shows that the veteran's PTSD 
symptoms more closely approximate the criteria contemplated 
by a 50 percent rating under the General Rating Formula for 
Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
The veteran is noted to have an abnormal affect and speech 
problems as reflected in the August 2004 SSA mental health 
evaluation. 

Although the veteran does not appear to have memory problems, 
the record shows disturbances of mood as noted by the 
veteran's odd affect in the May 2005 PTSD examination report 
and again in the August 2004 SSA mental health evaluation 
report. A letter submitted by S.A., MD reflects that the 
veteran's depression continues to worsen despite medical 
treatment. Finally, the August 2004 SSA mental evaluation 
noted that the veteran would have difficultly maintaining 
employment due to this mental disorder. 

After resolving the benefit of the doubt in favor of the 
veteran, the medical evidence shows PTSD symptoms more 
closely approximating the criteria contemplated by a 50 
percent rating. See id. An increased rating of 50 percent is 
granted.  




ORDER

Service connection for condyloma acuminatum (claimed as 
infections, genital area) to include as a result of exposure 
to herbicides is denied.

Service connection for depression to include as a result of 
exposure to herbicides is denied.

Service connection for sterility to include as a result of 
exposure to herbicides is denied.

Service connection for hypertension to include as a result of 
exposure to herbicides is denied.

A 50 percent rating for a service connected PTSD is granted, 
subject to the statutes and regulations governing the 
payments of monetary awards.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


